On Petition to Rehear
The defendants have filed a petition to rehear contending that plaintiff’s remedy, if any, is under the Workmen’s Compensation Law.
However, in the declaration no allegation of fact to warrant the factual conclusion that the Workmen’s Compensation Law applied.
*149Prior to Chapter 184, Public Acts of 1961, which amended Section 50-908, T.C.A. this section of the Code did not exclude all other remedies. Prior to this amendment the law was otherwise as pointed out in onr opinion. The amendment became effective March 10, 1961, and the death of the decedent took place in May, 1960.
The petition to rehear must he overruled.
BurNett, Felts, White, and Dyer, Justices, concur.